Case 18-14970-JDW   Doc 48   Filed 08/13/19 Entered 08/13/19 09:37:12   Desc Main
                             Document     Page 1 of 4
Case 18-14970-JDW   Doc 48   Filed 08/13/19 Entered 08/13/19 09:37:12   Desc Main
                             Document     Page 2 of 4
Case 18-14970-JDW   Doc 48   Filed 08/13/19 Entered 08/13/19 09:37:12   Desc Main
                             Document     Page 3 of 4
Case 18-14970-JDW   Doc 48   Filed 08/13/19 Entered 08/13/19 09:37:12   Desc Main
                             Document     Page 4 of 4
